         Case 1:19-cv-02856-KPF Document 38 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SILFREDO CAMPOS,

                          Plaintiff,
                                                    19 Civ. 2856 (KPF)
                   -v.-
                                                          ORDER
AEGIS REALTY MANAGEMENT CORP.
and SETH MILLER,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      By letter dated August 28, 2020 (Dkt. #36), the parties notified the Court

that they have reached a settlement in this case. Accordingly, the conference

scheduled for September 1, 2020, is hereby adjourned sine die. The parties are

instructed to file their completed settlement agreement along with a joint letter

regarding the fairness of the settlement agreement on or before September 28,

2020, for this Court's review in accordance with the FLSA and Second Circuit

law. See, e.g., Cheeks v. Freeport Pancake House, 796 F. 3d 199 (2d Cir. 2015).

      SO ORDERED.

Dated:       August 28, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
